DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020 has been entered. 
This Office action is in response to the amendment filed September 18, 2020. Claims 1, 3-19, and 21-46 are pending, where claims 10, 11, 25, 26, 30, and 32-35 are withdrawn from consideration. 

Response to Arguments
Applicant's arguments filed September 18, 2020 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that one of ordinary skill in the art would not use 3D perovskite compounds in the light emitting layer of electroluminescent devices and one would only use 2D perovskite compounds, the Office points out that page 11 the second paragraph of Snaith specifically teaches that not only can the perovskite compounds of the taught invention be used as a light absorbing material, but the material can also be used as a light emitting material. This teaching of Snaith would direct one of ordinary skill in the art that the 3D perovskite compounds can be used in the light emitting layer of electroluminescent device and the applicant’s argument is not persuasive. 
Although Era only teaches 2D structures the teaching of Snaith would direct one of ordinary skill in the art the use of the 3D structures as light emitting materials. Furthermore, the applicant has not shown that the dopants do not act in a similar manner when used as the light emitting dopants in the electroluminescent devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12, 13, 19, 21-24, 27-29, 31, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Era (WO 02/082864 A1) and in view of Egusa (5,093,698), Li et al. (US 2008/0251780), Friend et al. (US 2011/0140091), and Snaith et al. (WO 2014/045021).

 A copy of the WO reference was provided by applicant with the IDS filed April 13, 2017.  A machine translation is used as the English equivalent.

FIG. 3 of the Era reference shows the emission spectrum obtained from an electroluminescent element per one embodiment of the invention wherein the hole transporting layer is made of CuPc (formula (2) on page 5), the electron transporting layer is made of OXD7 (formula (3) on page 5), and the perovskite is a lead bromide based perovskite compound of formula (1) on page 4.
However, Era’s disclosure is not limited to a hole transporting layer made of CuPc.  Era explicitly teaches that other organic molecules exhibiting positive hole transportability are applicable (see the machine translation paragraph between formulae (1) and (2)).  
Era’s disclosure is also not limited to an electron transporting layer made of OXD7.  Era explicitly teaches that other organic molecules exhibiting electron transporting properties can be applied (see the machine translation paragraph between formulae (2) and (3)).  

Li teaches that polyfluorene can use be used an electron injection/transporting materials in electroluminescent devices (paragraph [0065]).
Friend teaches an electroluminescent device where the electron transporting layer next to the light emitting layer is composed of TFB (a polyfluorene polymer) and a layer between the TFB layer and the cathode is a thin layer (10 nm) of molybdenum trioxide (paragraph [0014] and Fig. 2d). Friend teaches that having these two layer leads to an increase in efficiency (paragraph [0047], table 2).
Snaith teaches Pb perovskite compounds that can be used as light emitting material in electroluminescent devices (pages 50 and 51). Snaith teaches that the perovskite can have the following structure CH3NH3PbI3 is an example (page 25).
Having knowledge of the disclosure of Egusa, it would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the presently claimed invention to make electroluminescent elements having a luminescent layer made of a perovskite as taught by Era, wherein the materials for the hole transporting layer and electron transporting layer are selected so as to provide the band 
Furthermore, it would have been obvious at the time the invention was made to modify the device of Era, so the electron transporting layer and electron injection layer was change to a layer TFB (a polyfluorene) and a thin layer (10 nm) of molybdenum trioxide next to the anode, as taught by Li and Friend. The motivation would have been to improve the efficiency of the device.
Also it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed substituted the Pb perovskite dopant of Era, for the Pb perovskite dopant of Snaith. The substation would have been one perovskite dopant for another. One of ordinary skill in the art would expect the dopant of Snaith to act in as a dopant for electroluminescent device.
The applicant’s claimed bandgap limitations would naturally flow from the combination. The combination would lead to a device comprising PEDOT:PSS as the first charge injecting layer and TFB as the second charge injecting layer. These are preferred compounds of the applicant and would meet the applicant’s claimed invention.
With respect to present claim 5, Era appears to teach a perovskite layer thickness of about 10-50 nm.  The machine translation is not clear, but see page 3, line 22 of the WO document.  Also note that FIG. 2 shows layered structures with a 20 nm thick perovskite layer. 
  With respect to present claim 12 and 13, Era discloses a transparent conductive electrode that is an anode made of ITO.

With respect to present claim 46, it would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the presently claimed invention to make a device comprising a display comprising one or more electroluminescent elements having the multilayered structure suggested by Era’s disclosure in view of Egusa’s disclosure.  As noted in column 1 of Egusa’s disclosure, even at the time of Egusa’s invention, electroluminescent devices were being developed to be used as display devices.

Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious to teach or make obvious the applicant’s claimed invention where the insulating layer is formed between either or both of the charge injecting layer and the light emitting layer. The closest prior art Era (WO 02/082864 A1) (see above) does not allow for this structure and the prior does not teach or make obvious modify the invention of Era to arrive at the applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.